Citation Nr: 0012183	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-17 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1973 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the RO which held 
that new and material evidence had not been submitted to 
reopen the veteran's claim of service connection for a 
nervous condition.  Subsequently, in December 1999, the RO 
apparently determined that new and material evidence had been 
submitted and undertook a de novo review of the reopened 
claim of service connection.  



FINDING OF FACT

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has an acquired 
psychiatric disorder which was either incurred in or 
aggravated by service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  

The Court has also stated that a claim must be accompanied by 
supporting evidence in that an allegation is not enough.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well grounded where a claimant has not submitted any evidence 
of symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own opinion 
as to questions of medical diagnosis and causation, the 
record in this case does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, 
although the veteran asserts that his psychiatric disorder is 
due to disease or injury which was incurred in or aggravated 
by service, these assertions alone cannot make the claim well 
grounded if there is no competent medical evidence of record 
of a nexus between disease and injury in service and his 
alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.  

A careful review of the service medical records shows that 
they are negative for complaints, findings or diagnosis 
referable to a psychiatric disorder.  However, the veteran 
has submitted pre-service medical records dating from May 
1971 to December 1972 showing treatment for a personality 
disorder, drug dependence and alcohol abuse.  Specifically, 
the veteran was diagnosed with passive-aggressive 
personality, depression, alcohol abuse and drug dependence.  

The veteran's post-service medical records consist of 
numerous VA and private outpatient treatment reports and 
hospital summaries dating from the early 1980's and showing 
treatment for various psychiatric conditions to include 
depression, personality disorder, schizoaffective disorder, 
alcohol abuse and drug dependence.  

Also of record is a November 1995 memorandum from a clinical 
social worker at a VA Medical Center relating the history of 
clinical treatment for the veteran.  Reportedly, the veteran 
had first been seen at a VA clinic in October 1988.  The 
veteran reported having a history of depression, paranoid 
ideation and substance abuse.  The veteran received 
supportive therapy and medication from the facility on a 
weekly basis.  The initial diagnosis was that of alcohol 
dependence in remission.  As treatment progressed, the 
clinical picture became more refined to include diagnoses of 
schizoaffective disorder, mood disorder due to general 
medical condition (hypothyroidism) and paranoid personality 
disorder.  

Thereafter, in May 1996, a subsequent memorandum/clinical 
summary regarding the veteran was prepared by the same 
aforementioned clinical social worker along with a VA 
physician who had periodically assessed the veteran's 
medication needs at the VA Medical Center.  The memorandum 
reiterated the veteran's current diagnoses as schizoaffective 
disorder, mood disorder due to general medical condition and 
paranoid personality disorder and further indicated that the 
veteran's family had reported his psychological history as 
quite longstanding even prior to the military service.  The 
veteran's mother, now deceased, had indicated that he had 
been hospitalized four or five times between the ages of 16 
and 18.  She added, by way of history, that the veteran's 
military service had been marked by emotional instability.  
The memorandum further stated that the family believed and 
they concurred that the military service had "aggravated his 
mental condition" and that he had never recovered.  Finally, 
the memorandum related that, during the veteran's course of 
treatment, he has displayed lability of mood, depression, 
sleep disturbance, poor impulse control, questionable 
judgment at times, argumetativeness and paranoid ideation.  

In light of the pre-existing diagnoses of depression as well 
as the recently obtained VA doctor's medical opinion that the 
veteran's psychiatric condition was aggravated by service, 
the Board finds that the veteran's claim of service 
connection for an innocently acquired psychiatric disorder to 
be plausible and capable of substantiation.  



ORDER

As the claim of service connection for an innocently acquired 
psychiatric disorder is well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to further assessment of the 
claim on the merits.  Specifically, the Board notes that 
while the veteran was diagnosed as having a personality 
disorder prior to service and he contends that his pre-
existing "nervous disorder" was aggravated by service, 
service connection cannot be granted for a personality 
disorder, as it is considered a congenital or developmental 
defect.  38 C.F.R. § 3.303(c) (1999).  However, the Board 
also finds that the veteran has also been diagnosed with 
other psychiatric disorders, such as depression and 
schizoaffective disorder.  

While the veteran's treating physician from the VA Medical 
Center opined that the veteran's pre-existing psychiatric 
disorder was aggravated by service, there is no indication 
that he reviewed the veteran's claims file or that the 
opinion was based on anything other than the history as 
reported by the veteran and his family.  There has been no 
independent medical opinion providing the likely date of 
onset or etiology of any innocently acquired psychiatric 
condition.  Rather, the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  

As such, the veteran should be afforded a VA medical 
examination to determine whether the veteran currently 
suffers from any innocently acquired psychiatric disability 
due to disease or injury which was incurred in or aggravated 
by service.  In particular, the examiner should say whether 
any demonstrated acquired psychiatric disorder existed prior 
to service and, if so, whether it was aggravated by service, 
as opined by the VA physician.  

In addition, the RO should obtain and associate with the 
claims file any treatment records not already of record which 
might establish a diagnosis of an innocently acquired 
psychiatric disorder, and more importantly, which link such a 
disorder to service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to request and obtain copies of all 
recent VA and/or private medical records 
concerning treatment for the veteran's 
claimed psychiatric disorder, not already 
associated with the claims file.  

2.  The veteran then should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be completed in this 
regard.  The examiner should elicit from 
the veteran and record a complete medical 
history.  Detailed clinical findings also 
should be recorded.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran is currently suffering 
from an innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  
If it is determine that an innocently 
acquired psychiatric disorder existed 
prior to service, then the examiner 
should state whether it underwent an 
increase in severity beyond natural 
progress during service.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

3.  Then, the RO should review the 
veteran's claim in light of all of the 
evidence of record.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

